           Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      NORTHERNDISTRICT OF GEORGIA
                            NEWNAN DIVISION

CHARLES CARTER PARKS                         )
                                             )         Civil Action Number:
       Plaintiff                             )
                                             )         FLSA Action
v.                                           )
                                             )         Jury Trial Demanded
FIRST RATE TOWING, LLC. a                    )
Domestic Limited Liability Company;          )
and CAREY CURRY, an individual,              )
                                             )
       Defendants.                           )

                      FIRST AMENDED FLSA COMPLAINT

       COMES NOW Plaintiff Charles Carter Parks (hereinafter “Plaintiff”) by and

through his undersigned counsel, and files this FIRST AMENDED lawsuit against

Defendants FIRST RATE TOWING, LLC (“First Rate”), and Carey Curry

(“Curry”) (hereinafter collectively “Defendants”) pursuant to § 216(b) of the Fair

Labor Standards Act of 1938, and in support thereof would further state as follows:

                                  INTRODUCTION

      1.     The instant action arises from Defendants’ violations of Plaintiff’s rights

under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., as amended

(hereinafter “FLSA”), and specifically the provisions of the FLSA found at § 216(b)

to remedy violations of the minimum wage and overtime provisions of the FLSA by

Defendants which have deprived Plaintiff, of his lawful minimum hourly and

                                            4
       Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 2 of 13




overtime wages during the approximate period between December 2017 and

September 2018.

      2. Plaintiff was employed by Defendants, doing wrecker/towing service and

general automobile maintenance and repair related work from Defendants’ operation

located at 1348 Meriwether Street, Griffin, Georgia 30224 (hereinafter “Defendants’

Griffin Location”).

      3. During the employment of Plaintiff, Defendants committed violations of

the FLSA by failing to compensate Plaintiff at least minimum wage for a

commission only employee for all hours worked and by failing to compensate

Plaintiff at the legally appropriate overtime rate for hours worked in excess of 40

hours in a given workweek possibly primarily as a result of Defendants illegally

classifying Plaintiff as an independent contractor and paying him on a commission

percentage basis.

      4.    Plaintiff seeks unpaid minimum hourly wage for a commission only

employee and overtime compensation for work performed, an equal amount of

liquidated damages, attorneys’ fees, costs, and other appropriate relief pursuant to

29 U.S.C. § 216(b).

                         JURISDICTION AND VENUE

      5.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 (federal question jurisdiction), and 29 U.S.C. § 216(b) (FLSA).

      6.    Venue is proper in the Northern District of Georgia under 28 U.S.C.
                                         4
        Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 3 of 13




§ 1391 (a) and (c) because some of the acts complained of occurred within the State

of Georgia and the jurisdiction of this Court and because Defendants are subject to

personal jurisdiction in this District.

                                          PARTIES

      7.      Plaintiff resides in Milner, Georgia (within the Federal Middle District

of Georgia) and is a citizen of the United States. Plaintiff was employed by

Defendants at Defendants’ Griffin Location, from on or about March, 2018 until on

or about September 7, 2018 primarily performing wrecker/towing service and

general automobile maintenance and repair related work.

      8.      At all times material to this action, Plaintiff was an “employee” of

Defendants defined by § 203(e)(1) of the FLSA, and worked for Defendants within

the territory of the United States.

      9.      Plaintiff is further covered by §§ 203 and 207 of the FLSA for the

period in which he was employed by Defendants.

      10.     Defendant First Rate Towing, LLC is a domestic limited liability

company formed under the laws of the State of Georgia and owns and operates a

wrecker/towing service and general automobile maintenance and repair and collision

center business in Griffin, Georgia.

      11.     Defendant Curry, upon information is the owner/operator of Defendant

First Rate.

                                             4
        Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 4 of 13




      12.    Defendants conduct business within this State and District.

      13.    Defendants maintained either actual or constructive control, oversight

and direction of Defendants’ Griffin Location, including the employment and pay

and other practices of that operation.

      14.    Defendant First Rate is subject to personal jurisdiction in the State of

Georgia for purposes of this lawsuit and can be served through its registered agent,

Monica Rae Curry, 10 Liberty Hill, Griffin, Georgia 30224.

      15.    Defendant Curry is subject to personal jurisdiction in the State of

Georgia for purposes of this lawsuit and can be served by delivering a copy of the

summons and of the complaint to Defendant Curry personally at Defendants’ Griffin

Location.

      16.    At all times material to this action, Defendant First Rate was an

enterprise engaged in commerce or in the production of goods for commerce as

defined by § 203 of the FLSA, and had an annual gross volume of sales which

exceeded $500,000.

      17.    At all times material to this action Plaintiff was engaged in commerce

or in the production of goods for commerce.

      18.    At all times material to this action, Defendant First Rate was an

"employer" of Plaintiff, as defined by § 203(d) of the FLSA.




                                         4
       Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 5 of 13




      19.     Upon information and belief, at all times material to this action,

Defendant Curry was an “employer” of Plaintiff, as defined by § 203(d) of the FLSA.

      20.     The minimum hourly wage provisions set forth in § 206 of the FLSA

apply to Defendants, including the hourly rate for commission only employees.

      21.     The overtime provisions set forth in § 207 of the FLSA apply to

Defendants.

                           FACTUAL ALLEGATIONS

      22.     Defendants hired Plaintiff to provide wrecker/towing service and

general automobile maintenance and repair related work to Defendants’ clients.

      23.     Defendant Curry was in charge of all of the individuals, including

Plaintiff, who did wrecker/towing service and general automobile maintenance and

repair related work to Defendants’ clients.

      24.     Plaintiff reported directly to Defendant Curry.

      25.     Defendants provided Plaintiff with a tow truck for use in his

employment and agreed to the use of this employer-provided vehicle for commuting

to and from work, at the beginning and end of the workday.

      26.     Plaintiff was required to work a set schedule which schedule was set by

Defendant Curry and required Plaintiff to work in excess of forty (40) hours a week.

      27.     Defendants required Plaintiff to utilize the tow truck that they provided.

      28.     Defendants required Plaintiff to accept all work assignments they made

                                          11
          Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 6 of 13




to him.

      29.     Defendants did not allow Plaintiff to reject any work assignments made

to him by Defendants.


      30.     At all times relevant to this action, Defendants regularly scheduled and

required Plaintiff to work in excess of forty (40) hours a week.

      31.     At all times relevant to this action, Plaintiff worked in excess of forty

(40) hours a week.

      32.     At all time relevant to this action, Defendants required Plaintiff to be

on call 24 hours a day 7 days a week.

      33.     At all times relevant to this action, Defendants required Plaintiff to be

on call 24 hours a day 7 days a week to provide wrecker/towing services utilizing

the Defendants’ tow truck provided to Plaintiff.

      34.     Defendants paid Plaintiff on a commission only basis.

      35.     Plaintiff was a nonexempt employee of Defendants and was not paid

overtime wages for weeks in which he worked more than forty hours.

      36.     At all times relevant to this action, Plaintiff’s hourly wages were less

than the federal minimum hourly wage for commission only employees.

      37.     Plaintiff’s regular rate of pay during his employment with Defendants

was not in excess of one and one-half times the minimum hourly rate.

      38.     Defendants failed to meet the requirements for paying Plaintiff

                                          11
        Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 7 of 13




minimum wage for commission only employees for all hours worked as required

under the requirements of the FLSA, 29 U.S.C. §§ 203 and 206.

       39.    Defendants are liable to Plaintiff for compensation for all time worked

in which he was paid at a rate of pay less than the federal minimum hourly wage rate

for commission only employees.

       40.    At all times relevant to this action, Plaintiff was a non-exempt

employee for purposes of overtime compensation.

       41.    Defendants determined the nature of the work Plaintiff was to perform,

and maintained complete control over the manner in which the work was to be

performed.

       42.    The Plaintiff’s opportunity for profit or loss was non-existent.

       43.    The Plaintiff’s investment in equipment or materials if any was

immaterial compared with Defendants’ investment in the tow truck it required

Plaintiff use for his tasks.

       44.    The services rendered by Plaintiff to the clients of Defendants did not

require a special skill.

       45.    There was a high degree of permanency and duration of the working

relationship between the Defendants and Plaintiff.

       46.    Plaintiff was economically dependent upon his job with Defendants.

       47.    Defendants failed to meet the requirements for any of the exemptions

from application of the overtime compensation requirements of the FLSA under 29
                                          11
        Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 8 of 13




U.S.C. §§ 207 or 213 with respect to Plaintiff.

      48.    Defendants are liable to Plaintiff for compensation for any and all time

worked in excess of forty (40) hours per week at the rate of at least one and one-half

times minimum wage at which Plaintiff was legally required to be paid under the

compensation requirements of the FLSA under 29 U.S.C. §§ 203, 206, and 207.

      49.    By reason of the said intentional, willful and unlawful acts of

Defendants, Plaintiff has suffered damages plus incurring costs and reasonable

attorneys’ fees.

      50.    As a result of Defendant's willful violations of the FLSA, Plaintiff is

entitled to liquidated damages.

      51.    Plaintiff has retained the undersigned counsel to represent him in this

action, and pursuant 29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable

attorneys' fees and costs incurred in this action.

      52.    Plaintiff demands a jury trial.

                                      COUNT I

      53.    Plaintiff repeats and incorporates by reference paragraphs 1-52 herein.

      54.    Defendants have willfully, intentionally, and/or recklessly engaged in a

widespread pattern and practice of violating the provisions of the FLSA, as detailed

herein, by failing to properly pay minimum wage compensation to Plaintiff in

accordance with §§ 203 and 206 of the FLSA and in accordance with a commission


                                           11
         Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 9 of 13




only employee.

       55.    As a result of Defendants’ violations of the FLSA, Plaintiff has suffered

damages by failing to receive minimum wage compensation in accordance with §§

203 and 206 of the FLSA and in accordance with a commission only employee.

       56.    Defendants have not made a good faith effort to comply with the FLSA

with respect to their compensation of Plaintiff.

       57.    As a result of the unlawful acts of Defendants, Plaintiff has been

deprived of minimum wage compensation in accordance with a commission only

employee in an amount to be determined at trial, and is entitled to recovery of such

amounts, liquidated damages, pre- and post- judgment interest, attorneys' fees, costs

and other relief.

                                     COUNT II

       58.    Plaintiff repeats and incorporates by reference paragraphs 1-57 herein.

       59.    By its actions alleged herein, Defendants willfully, knowingly and/or

recklessly violated the FLSA provisions and corresponding federal regulations.

       60.    Defendants have willfully, intentionally, and/or recklessly engaged in

a widespread pattern and practice of violating the provisions of the FLSA, as detailed

herein, by failing to properly pay overtime compensation in an amount required by

law.

       61.    As a result of Defendants’ violations of the FLSA, Plaintiff, has

suffered damages by failing to receive an overtime rate as required by law in
                                          11
       Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 10 of 13




accordance with §§ 203 and 207 of the FLSA.

      62.    Defendants have not made a good faith effort to comply with the FLSA

with respect to its overtime compensation of Plaintiff.

      63.    As a result of the unlawful acts of Defendants, Plaintiff has been

deprived of overtime compensation in amounts required by in an amount to be

determined at trial, and is entitled to recovery of such amounts, liquidated damages,

pre- and post-judgment interest, attorneys' fees, costs and other relief.


                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, pursuant to § 216(b) of the FLSA, prays for the

following relief:

      A.     That Plaintiff be awarded damages in the amount of his unpaid

compensation totaling $17,017.81 (minimum wages of $6,317.59 plus overtime

wages of $10,700.22), plus an equal amount(s) of liquidated damages; (see Exhibit

A hereto)

      B.     That Plaintiff be awarded reasonable attorneys' fees;

      C.     That Plaintiff be awarded the costs and expenses of this action; and

      D.     That Plaintiff be awarded such other, further legal and equitable relief,

including, but not limited to, any injunctive and/or declaratory relief to which he

may be entitled.

      Respectfully submitted this 12th day of October, 2018.

                                          11
Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 11 of 13




                                   MARTIN & MARTIN, LLP

                                   By: /s/ Thomas F. Martin
                                   Thomas F. Martin
                                   tfmartinlaw@msn.com
                                   Georgia Bar No. 482595
                                   Kimberly N. Martin
                                   kimberly martinlaw@.gmail.com
                                   Georgia Bar No. 473410

                                   MARTIN & MARTIN, LLP
                                   Post Office Box 1070
                                   Tucker, Georgia 30085-1070
                                   (770) 344-7267




                              11
        Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 12 of 13




                      UNITED STATES DISTRICT COURT
                      NORTHERNDISTRICT OF GEORGIA
                            NEWNAN DIVISION

CHARLES CARTER PARKS                            )
                                                ) Civil Action Number:
Plaintiff                                       ) 3:18-cv-00107
                                                ) FLSA Action
v.                                              )
                                                )
FIRST RATE TOWING, LLC. a                       )
Domestic Limited Liability Company;             )
and CAREY CURRY, an individual,                 )
                                                ) Jury Trial Demanded
                                                )
Defendants.                                     )

                            CERTIFICATE OF SERVICE
       I hereby certify that I have this date served a copy of the foregoing Plaintiff’s

FIRST AMENDED COMPLAINT on all counsel of record via CE/ECF electronic

notification.

       And in addition I hereby certify that I emailed this date a copy of the foregoing

Plaintiff’s upon Defendant’s Counsel addressed as follows:

BECK, OWEN & MURRAY
Attorneys for Defendants
/s/ Karl P. Broder
Karl P. Broder
Georgia State Bar No. 185273
100 South Hill Street
Suite 600
Griffin GA 30223
Telephone: (770) 227-4000
Facsimile: (770) 229-8524
Email: kbroder@beckowen.com

                                           11
 Case 3:18-cv-00107-TCB Document 10 Filed 10/12/18 Page 13 of 13




This 12th day of October, 2018.         /s/Thomas F. Martin
                                        Thomas F. Martin




                                  11
